Citation Nr: 1423636	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected posttraumatic stress disorder (PTSD) or diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, denying the Veteran's application to reopen a claim for entitlement to service connection for ED.  

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2010; a transcript of that hearing is of record.  In January 2012, the Board reopened the issue of entitlement to service connection for erectile dysfunction (ED) based on new and material evidence, and remanded the case for a VA examination.  The case has since been returned to the Board for appellate review.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file contains records that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In a February 2012 VA examination report and May 2012 addendum opinion, the examiner concluded, in pertinent part, that it was far more likely than not that this Veteran's ED is properly attributed to his testosterone deficiency.  The examiner explained that, in light of the Veteran's very low testosterone levels, there is no medically significant effect of either diabetes or posttraumatic stress disorder (PTSD) causing ED.  While the examiner addressed a causative relationship between either PTSD or diabetes and ED, the examiner did not expressly address whether ED was aggravated by either the service-connected PTSD or service-connected diabetes.  Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it is not clear that aggravation has been addressed.  El-Amin, 26 Vet. App. at 140.  Accordingly, a remand is required for a VA addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion regarding the etiology of ED from the VA examiner who rendered the May 2012 opinion.  If this examiner is unavailable, another appropriate examiner should provide the opinion.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  If the examiner determines an examination is required, such an examination shall be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of prior examination findings, the Veteran's lay assertions and post-service evidence of record as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ED was aggravated by his service-connected PTSD or service-connected diabetes.  The rationale for all opinions expressed must be provided.  

If the examiner finds that ED was aggravated by either PTSD or diabetes, or any residuals or complications thereof, the examiner must provide an opinion regarding the baseline level of severity of ED prior to onset of aggravation.  The examiner should identify any increase in severity due to natural progression.

2.  Then, the RO should readjudicate the Veteran's claim of entitlement to service connection for ED.  If the determination remains unfavorable to him, he must be furnished with a Supplemental Statement of the Case regarding this issue, and given an opportunity to respond thereto.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



